Title: From Benjamin Franklin to [Lord Howe], 8 September 1776
From: Franklin, Benjamin
To: Howe, Rear Adm. Richard, Viscount


Whitehall had entrusted the peace mission to Lord Howe and his brother, but the Admiral played the leading part. He had carried on the lengthy maneuvering in London about the commission, he wrote the declaration that was disseminated on his arrival, and although he consulted with his brother he took charge of negotiating in America. His first problem was finding people with whom to negotiate. He approached Washington and Franklin and got nowhere. He was not empowered to treat with Congress as representing the colonies, let alone as representing the independent United States; yet unless he found a way to sound out the delegates, and met some response from them, he could not treat at all. At the end of August the opportunity came, and he seized it. On the 27th the British won an overwhelming victory in the Battle of Long Island; three days later the remnant of the American forces retreated to Manhattan, where Washington’s whole army was threatened with disaster. Now if ever Congress might be expected to listen to an overture for peace.
Howe paroled John Sullivan, captured in the battle, and sent him to Philadelphia with a message. The Admiral could not treat with Congress as such, Sullivan told that body on September 3, but wished to confer unofficially with some of its members, for the present as private individuals. The brothers had full power to settle the quarrel on terms advantageous to both sides, “the obtaining of which Delayed him near Two months in England, and prevented his arrival at this place before the Declaration of Independency took place.” Now was the time to reach agreement, before a decisive blow compelled one side or the other-a delicate euphemism-to sue for peace. In the event of such an agreement, the message added mysteriously, many things for which the Americans had not yet asked “might and ought to be granted Them”; and the authority of Congress would have to be acknowledged, for “otherwise The Compact would not be Compleat.”
This message put the delegates in a difficult position. If they agreed to an unofficial meeting, they might be accused of clutching at any straw to find a settlement; if they refused a meeting, they might be accused of brushing aside a genuine and promising overture. After long debate they reached their decision on September 5: Congress would not send members to a private conference with Howe, but “will send a committee of their body to know whether he has any authority to treat with persons authorized by Congress for that purpose, in behalf of America, and what that authority is, and to hear such propositions as he shall think fit to make respecting the same.” The next day Franklin, John Adams, and Edward Rutledge were designated as the members of the committee. It represented Congress, with which Howe had declined official dealing; and for that reason some expected him not to receive the three emissaries. He did so, nevertheless, and the account of the interview is below, September 11.
 
My Lord
Philada. Sept. 8. 1776
  I received your Favour of the 16th past. I did not immediately answer it, because I found that my Corresponding with your Lordship was dislik’d by some Members of Congress. I hope now soon to have an Opportunity of discussing with you, vivâ voce, the Matters mention’d in it; as I am with Mr. Adams and Mr. Rutledge appointed to wait on your Lordship in consequence of a Desire you exprest in some Conversation with Gen. Sullivan, and of a Resolution of Congress made thereupon which that Gentleman has probably before this time communicated to you. We purpose to set out on our Journey to-morrow Morning, and to be at Amboy on Wednesday about 9 aClock, where we should be glad to meet a Line from your Lordship, appointing the Time and Place of Meeting. If it would be agreable to your Lordship, we apprehend that either at the House on Staten Island, opposite to Amboy, or at the Governor’s House in Amboy, we might be accommodated with a Room for the purpose. With the greatest Esteem and Respect, I have the Honour to be My Lord, &c.
